Exhibit Lorus Therapeutics Inc. Interim Consolidated Balance Sheets As at As at (amounts in 000's) February 28, 2009 May 31, (Canadian dollars) (Unaudited) ASSETS Current Cash and cash equivalents $ 5,644 $ 2,652 Short term investments (note 7) 1,628 6,784 Prepaid expenses and other assets 694 721 Amount held in escrow (note 1 (b)) - 600 7,966 10,757 Long-term Fixed assets 270 244 Goodwill 606 606 876 850 $ 8,842 $ 11,607 LIABILITIES Current Accounts payable $ 312 $ 923 Accrued liabilities 1,300 1,194 Deferred gain on sale of shares (note 1 (b)) - 600 Secured convertible debentures (note 8) 13,915 - 15,527 2,717 Long-term Secured convertible debentures (note 8) - 12,742 SHAREHOLDERS' DEFICIENCY Share Capital (note 5) Common shares 162,111 158,743 Equity portion of secured convertible debentures 3,814 3,814 Stock options (note 6(c)) 3,763 4,961 Contributed surplus (note 5(e)) 10,726 9,181 Warrants 417 - Deficit accumulated during development stage (187,516 ) (180,551 ) (6,685 ) (3,852 ) $ 8,842 $ 11,607 See accompanying notes to the unaudited consolidated interim financial statements Basis of Presentation Note 1 Lorus Therapeutics Inc. Interim Consolidated Statements of Loss and Deficit (unaudited) Period Three Three Nine Nine from inception (amounts in 000's except for per common share data) months ended months ended months ended months ended Sept. 5, 1986 to (Canadian dollars) Feb. 28, 2009 Feb. 29, 2008 Feb. 28, 2009 Feb. 29, 2008 Feb. 28, 2009 REVENUE (note 11) $ 64 $ 3 $ 106 $ 30 $ 962 EXPENSES Cost of sales - 1 - 2 105 Research and development 1,043 2,222 2,915 4,251 122,861 General and administrative 822 863 2,583 2,702 57,794 Stock-based compensation (note 6) 111 217 347 529 8,319 Depreciation and amortization of fixed assets 55 81 141 240 9,683 Operating expenses 2,031 3,384 5,986 7,724 198,762 Interest expense on convertible debentures 160 258 578 799 3,839 Accretion in carrying value of convertible debentures 407 320 1,175 925 4,371 Amortization of deferred financing charges - 412 Interest income (65 ) (120 ) (218 ) (435 ) (12,184 ) Loss from operation for the period 2,469 3,839 7,415 8,983 194,238 Gain on sale of shares (note 1 (b)) - 11 (450 ) (6,299 ) (6,749 ) Net loss and other comprehensive loss for the period 2,469 3,850 6,965 2,684 187,489 Deficit, beginning of period as previously reported 185,047 173,051 180,551 174,190 - Change in accounting policy - - - 27 27 Deficit, beginning of period as revised 185,047 173,051 180,551 174,217 Deficit, end of period $ 187,516 $ 176,901 $ 187,516 $ 176,901 $ 187,516 Basic and diluted loss per common share $ 0.01 $ 0.02 $ 0.03 $ 0.01 Weighted average number of common shares outstanding used in the calculation of Basic and diluted loss per share 253,538 215,751 244,039 214,386 See accompanying notes to the unaudited interim consolidated financial statements Lorus Therapeutics Inc. Interim Consolidated Statements of Cash Flows (unaudited) Period Three Three Nine Nine from inception (amounts in 000's) months ended months ended months ended months ended Sept. 5, 1986 to (Canadian Dollars) Feb. 28, 2009 Feb. 29, 2008 Feb. 28, 2009 Feb. 29, 2008 Feb. 28, 2009 Cash flows from operatingactivities: Earnings (loss) for the period $ (2,469 ) (3,850 ) $ (6,965 ) $ (2,684 ) $ (187,489 ) Items not involving cash: Gain on sale of shares - 11 (450 ) (6,299 ) (6,749 ) Stock-based compensation 111 217 347 529 8,319 Interest on convertible debentures 160 258 578 799 3,839 Accretion in carrying value of convertible debentures 407 320 1,175 925 4,371 Amortization of deferred financing charges - 412 Depreciation, amortization and write-down of fixed assets and acquired patents and licenses 55 81 141 240 22,244 Other (9 ) 15 (9 ) (4 ) 446 Change in non-cash operating working capital (44 ) 362 (477 ) (977 ) 11 Cash used in operating activities (1,789 ) (2,586 ) (5,660 ) (7,471 ) (154,596 ) Cash flows from financing activities: Issuance of debentures, net of issuance costs - 12,948 Issuance (Repurchase) of warrants - - 417 (252 ) 37,570 Proceeds on sale of shares, net of arrangement costs and guarantee (note 1) - (11 ) 450 7,561 6,749 Issuance of common shares, net of issuance costs (note 5) - - 2,790 - 111,815 Additions to deferred financing/arrangement charges - Cash provided by financing activities - (11 ) 3,657 7,309 169,082 Cash flows from investing activities: Maturity (purchase) of marketable securities and other investments, net 1,566 1,071 5,162 2,208 (1,642 ) Business acquisition, net of cash received - - - (539 ) Acquired patents and licenses - (715 ) Additions to fixed assets (163 ) (13 ) (167 ) (52 ) (6,294 ) Proceeds on sale of fixed assets - - - 348 Cash (used in) provided by investing activities 1,403 1,058 4,995 2,156 (8,842 ) Increase (decrease) in cash and cash equivalents during the period (386 ) (1,539 ) 2,992 1,994 5,644 Cash and cash equivalents, beginning of period 6,030 4,938 2,652 1,405 - Cash and cash equivalents, end of period $ 5,644 $ 3,399 $ 5,644 $ 3,399 $ 5,644 See accompanying notes to the unaudited consolidated interim financial statements NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Three and nine months ended February 29, 2008 and February 28, 1. Basis of presentation These unaudited interim consolidated financial statements of Lorus Therapeutics Inc., formerly 6650309 Canada Inc. (the “Company” or “Lorus”) have been prepared by the Company in accordance with Canadian generally accepted accounting principles for interim financial statements and do not include all the information required for complete financial statements. The unaudited interim financial statements follow the same accounting policies and methods of application as the audited annual financial statements for the year ended May 31, 2008.These statements should be read in conjunction with the audited consolidated financial statements for the year ended May 31, 2008.These financial statements are prepared with the assumption thatLorus will continue in operation for the foreseeable future and will be able to realize its assets and discharge its liabilities in the normal course of business which may not be appropriate given the discussion in section (a) Going concern below. The information presented as at
